Order filed, December 23, 2014.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-14-00948-CV

                       IN THE INTEREST OF S.E.W., Appellant

                                              V.

     DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee


                        On Appeal from the 257th District Court
                                 Harris County, Texas
                            Trial Court Case 2013-06519J



                                          ORDER

       The reporter’s record in this case was due December 5, 2014. See Tex. R. App. P.
35.1. On December 12, 2014, this court ordered the court reporter to file the record
within 10 days. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

       We order the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances.
The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



       /s/ Terry Jennings

          Acting individually